DETAILED ACTION
	The Information Disclosure Statements filed on January 17, 2020, February 19, 2020 and May 19, 2020 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,308,263. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and the prior patent disclose a cushioning apparatus for a railway car comprised of a yoke to be received in a draft sill having a nose end and a transverse tail wall, a coupler receiving member, a first stack of elastomeric units positioned between the coupler receiving member and the tail wall of the sill and a second stack of elastomeric units positioned behind the transverse tail wall of the yoke. The prior patent further discloses a front buff plate. While the front buff plate is not specifically recited in the claim of the instant invention it would have been obvious to one of ordinary skill in .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vertical wall" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker et al (US 6,446,820).
Barker et al discloses a car cushioning apparatus comprised of a yoke 24 adapted to be received in the sill, as shown in figures 1 and 2. The yoke is further 
A second stack 30 of elastomeric units positioned behind the vertical wall of the yoke, and comprised of a second size rigid metal plate and at least one elastomeric pad positioned on said second size rigid metal plate The said second stack of elastomeric units is compressed in response to buff loads on the coupler and the transverse tail wall of the yoke is dimensioned to allow clearance between the yoke and a pair of intermediate stops on opposed inside surfaces of the sill. The second size rigid metal plates are larger, viewed as a vertical cross section of the sill, than the first size rigid metal plates. The rigid plates in the first stack 28 of elastomeric units and in the second stack 30 of elastomeric units are each adapted to contact an adjacent plate at a predetermined amount of compression of an elastomeric member between two adjacent plates. The adjacent plates are formed by the rear wall of the yoke and the rear plate 13 positioned at the rear of the assembly behind the second stack of elastomeric units. The stacks are attached to the yoke by way of a rod 34 and secured by a bolt 36. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 6,446,820).
Barker discloses the car cushioning apparatus as described above. However, Barker et al does not specifically show the yoke to have a length of about 28 to 29 inches and a pocket having a length of about 19 to 20 inches with a longitudinal distance between forward and rear stops to be about 38 to 39 inches, or alternatively, 48 to 49 inches. It would have been an obvious design choice to one of ordinary skill in the art to have designed a yoke of about 28 to 29 inches with a pocket of about 19 to 20 inches and longitudinal distances of about 38 to 39 inches or 48 to 49 inches with the expected result of providing a yoke and cushioning assembly to safely and efficiently control the buff and drat gears of various sized railcars. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al (US 9,868,453), Appleton (US 3,838,778), Willison (US 3,197,037) and Brough et al (US 2008/0011700) all discloses various types of car cushioning apparatus having first and second stacks of elastomeric units. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                                                                                                                                                                                                                                
RJM